UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7572



DAVID HARVEY BREWSTER,

                                             Petitioner - Appellant,

          versus


PAUL W. KIRBY, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Wheeling. Frederick P. Stamp, Jr., Chief
District Judge. (CA-95-119-5)


Submitted:   April 15, 1999                 Decided:   April 21, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Elgine Heceta McArdle, THE OFFICE OF MUSSER & MCARDLE, Wheeling,
West Virginia, for Appellant. Darrell V. McGraw, Jr., OFFICE OF
THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        David Harvey Brewster seeks to appeal the district court’s

order dismissing his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998).    Brewster’s case was referred to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1994).    The magistrate

judge recommended that relief be denied and advised Brewster that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.    Brewster filed specific objections to the magis-

trate judge’s recommendation.    On appeal, however, Brewster seeks

to appeal issues not addressed in his objections.

        The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.    See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).        See generally

Thomas v. Arn, 474 U.S. 140 (1985).   Brewster has waived appellate

review by failing to file objections regarding his claims on ap-

peal.    We accordingly deny a certificate of appealability and dis-

miss the appeal.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.

                                                          DISMISSED




                                  2